FOX, J.
Upon an information filed by the prosecuting attorney of Audrain county in the circuit court of said county, charging the defendant with murder in the first degree, the defendant was, on the 14th day of August, 1909, upon trial had, found guilty of the offense charged, and his punishment assessed by the jury at imprisonment in the penitentiary for the term of his natural life.
After unavailing motions for new trial and in arrest of judgment, sentence was pronounced in accordance with the verdict, and the judgment entered of record. Thereupon defendant appealed.
It appears from the record that the defendant, upon taking an appeal, was granted leave by the court to file his bill of exceptions on or before October 1, 1909, and that, it appearing to the court that he was without means and unable to pay for the transcript, it was ordered that a complete transcript of the proceedings be prepared at the cost of the State. Notwithstanding this, no' bill of exceptions was filed, and the case is here on the record proper.
The information is good and sufficient, and all the *443proceedings leading up to and including the trial, verdict and sentence, are in regular form. The judgment, therefore, is affirmed.
All concur.